SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

392
CAF 10-02394
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF MARIA F. AND EDUARDO F.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JAMES F., RESPONDENT-APPELLANT.


PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT.

JOHN A. HERBOWY, COUNTY ATTORNEY, UTICA (DEANA D. PREVITE OF COUNSEL),
FOR PETITIONER-RESPONDENT.

JOHN S. WILK, ATTORNEY FOR THE CHILDREN, UTICA, FOR MARIA F. AND
EDUARDO F.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered October 25, 2010 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petitions of
respondent for, inter alia, increased visitation with the subject
children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 6, respondent father appeals from an order granting the motion
of the Attorney for the Children for summary judgment dismissing the
father’s petitions seeking, inter alia, increased visitation with the
children. We conclude that Family Court properly granted the motion.
Contrary to the contention of the father, “once [his] parental rights
were terminated following an adversarial proceeding in which [he] was
found to have permanently neglected [his] children . . ., [he] no
longer had . . . standing to commence a legal proceeding seeking
[increased visitation]” (Matter of Carrie B. v Josephine B., 81 AD3d
1009, 1009, lv dismissed 17 NY3d 773; see also Matter of Saafir A.M.,
28 AD3d 1217, 1218). Contrary to the further contention of the father
and the contention of the Attorney for the Children, the matter should
not be remitted for a dispositional hearing because “ ‘the standing
issue must be resolved in [the father’s] favor before the issue of the
best interests of the [children] can be considered’ ” (Matter of
Joseph, 286 AD2d 995, 995).

Entered:    March 23, 2012                       Frances E. Cafarell
                                                 Clerk of the Court